Appellee sued appellant for $525.00. Appellant admitted an indebtedness of $50.00. The jury's verdict, if followed, required a judgment in appellee's favor for $259.50. The Court required a remittitur of $97.00, *Page 162 
and entered judgment finally for $162.50, from which judgment this appeal is prosecuted. A careful consideration of the record and of the briefs of the parties fails to convince us that the Court committed reversible error, or that the judgment is without support in the evidence. Further comment in cases of this character is not required by the statute, nor do the questions involved justify prolonged discussion. Associated Indemnity Corporation v. Gatling, Tex. Civ. App. 75 S.W.2d 294; Tucker v. Higdon, Tex. Civ. App. 115 S.W.2d 973; Texas  N. O. R. R. Co. v. Stumberg, Tex. Civ. App. 115 S.W.2d 1126.
Judgment is affirmed.